Exhibit 10.37

DYNAVAX TECHNOLOGIES CORPORATION

MANAGEMENT CONTINUITY AND SEVERANCE AGREEMENT

Amended October 3, 2008

This Management Continuity and Severance Agreement (the “Agreement”) is dated as
of October 15, 2003, by and between Dino Dina, President and Chief Executive
Officer, Dynavax Technologies Corporation (“Employee”), and Dynavax Technologies
Corporation, a Delaware corporation (the “Company” or “Dynavax”).

RECITALS

A. It is expected that another company may from time to time consider the
possibility of acquiring the Company or that a change in control may otherwise
occur, with or without the approval of the Company’s Board of Directors. The
Board of Directors recognizes that such consideration can be a distraction to
Employee and can cause Employee to consider alternative employment
opportunities. The Board of Directors has determined that it is in the best
interests of the Company to assure that the Company will have the continued
dedication and objectivity of the Employee, notwithstanding the possibility,
threat, or occurrence of a Change of Control (as defined below) of the Company.

B. The Company’s Board of Directors believes it is in the best interests of the
Company to retain Employee and provide incentives to Employee to continue in the
service of the Company.

C. The Board of Directors further believes that it is imperative to provide
Employee with certain benefits upon a Change of Control and, under certain
circumstances, upon termination of Employee’s employment in connection with a
Change of Control and independent of a Change of Control, which benefits are
intended to provide Employee with encouragement to Employee to remain with the
Company, notwithstanding the possibility of a Change of Control or an employment
termination.

D. To accomplish the foregoing objectives, the Board of Directors has directed
the Company, upon execution of this Agreement by Employee, to agree to the terms
provided in this Agreement.

Now therefore, in consideration of the mutual promises, covenants, and
agreements contained herein, and in consideration of the continuing employment
of Employee by the Company, the parties hereto agree as follows:

1. At-Will Employment. The Company and Employee acknowledge that Employee’s
employment is and shall continue to be at-will, as defined under applicable law,
and that Employee’s employment with the Company may be terminated by either
party at any time for any or no reason. If Employee’s employment terminates for
any reason, Employee shall not

 

-1-



--------------------------------------------------------------------------------

be entitled to any payments, benefits, damages, award, or compensation other
than as provided in this Agreement, and as may otherwise be available in
accordance with the terms of the Company’s established employee plans and
written policies at the time of termination. The terms of this Agreement shall
terminate upon the earlier of: (i) the date on which Employee ceases to be
employed by the Company, other than as a result of an Involuntary Termination by
the Company without Cause; or (ii) the date that all obligations of the parties
hereunder have been satisfied. A termination of the terms of this Agreement
pursuant to the preceding sentence shall be effective for all purposes, except
that such termination shall not affect the payment or provision of compensation
or benefits on account of a termination of employment occurring prior to the
termination of the terms of this Agreement. The rights and duties created by
this Section 1 may not be modified in any way except by a written agreement
executed by the Chief Executive Officer (“CEO”) of the Company upon direction
from the Board of Directors, or by the Chairman of the Board in the case of the
CEO.

2. Benefits upon Termination of Employment.

(a) Termination for Cause. If Employee’s employment is terminated for Cause at
any time, then Employee shall not be entitled to receive payment of any
severance benefits. Employee will receive payment for all salary as of the date
of Employee’s termination of employment and Employee’s benefits will be
continued under the Company’s then existing benefit plans and policies in
accordance with such plans and policies in effect on the date of termination and
in accordance with applicable law.

(b) Voluntary Resignation. If Employee voluntarily resigns from the Company (the
Employee’s employment does not end by reason of Involuntary Termination), then
Employee shall not be entitled to receive payment of any severance benefits.
Employee will receive payment for all salary as of the date of Employee’s
termination of employment and Employee’s benefits will be continued under the
Company’s then existing benefit plans and policies in accordance with such plans
and policies in effect on the date of termination and in accordance with
applicable law.

(c) Involuntary Termination. If Employee’s employment is terminated in an
Involuntary Termination except following a Change of Control, then Employee
shall be entitled to: (1) a lump-sum cash severance payment equal to twelve
(12) months of Employee’s then current annual base salary (less appropriate
withholding deductions); (2) twelve (12) months of COBRA Continuation paid by
the Company if COBRA Continuation is elected; (3) an additional twelve
(12) months vesting of Employee’s stock options to purchase the Company’s Common
Stock; and (4) pursuant to the Dynavax Technologies Corporation 2004 Stock
Incentive Plan, ninety (90) days to exercise vested options.

(d) Termination for Death or Disability. If Employee’s employment terminates due
to Employee’s death, then Employee’s beneficiary will receive any salary earned
(less appropriate withholding deductions) through the date of termination of
employment. If Employee’s employment terminates due to becoming disabled, all
salaries due to Employee will be paid through the date of inception of
Employee’s disability.

 

-2-



--------------------------------------------------------------------------------

In the event of termination for either death or disability, the exercise period
of all vested options granted to Employee by the Company is extended to twelve
(12) months from the date of termination of employment.

3. Benefits upon a Change of Control.

(a) Treatment of Stock Options. In the event of a Change of Control and the
Employee: (i) is offered and accepts a position with the New Company, or (ii) is
not offered a position with the New Company that is comparable to the Employee’s
position with the Company, then immediately prior to the effective date of the
Change of Control an additional two (2) years vesting of Employee’s stock
options to purchase the Company’s Common Stock granted to Employee over the
course of his employment with the Company and held by Employee on the effective
date of a Change of Control shall immediately vest on such date as to that
number of shares that would have vested in accordance with the terms of the
Stock Incentive Plan, as amended. “New Company,” as used in this Section 3(a),
shall mean: (a) in the case of a Change of Ownership (as defined in
Section 4(a)(i) below), the Company; (b) in the case of a Merger (as defined in
Section 4(a)(ii) below), the surviving entity; or (c) in the case of a Sale of
Assets (as described in section 4(a)(ii) below), the purchaser of all or
substantially all of the Company’s assets. For purposes of this Section 3(a), a
position with the New Company shall be considered “comparable” to the Employee’s
position with the Company if such position would not form the basis for
Employee’s voluntary termination of employment that would constitute an
Involuntary Termination; provided, however, that for purposes of this
Section 3(a) only, Section 4(c)(ii)(A) shall be applied in a manner that
presumes that there is a material reduction of job duties or responsibilities if
Employee’s position with the New Company is as part of a subsidiary or division
of the New Company and the scope of such duties or responsibilities is limited
to such subsidiary or division and does not include the entire business
operations of the New Company.

(b) Severance. In the event of a Change of Control and Employee’s employment is
terminated for any reason, including voluntary resignation, and such termination
results in a “separation from service” within the meaning of Treasury Regulation
Section 1.409A-1(h) without regard to any permissible alternative definition
thereunder (a “Termination”) within twenty-four (24) months following such
Change of Control, Employee shall be entitled to: (1) a lump-sum cash severance
payment equal to twelve (12) months of Employee’s then current annual base
salary, less applicable withholding deductions, payable six (6) months after the
date of the Termination; (2) a lump-sum cash payment equal to the Employee’s
target incentive bonus of sixty percent (60%) (or such higher percentage then in
effect under the management incentive program or other similar bonus program) of
the Employee’s then current annual base salary, less applicable withholding
deductions, payable six (6) months after the date of the Termination; (3) twelve
(12) months Company-paid COBRA continuation coverage upon Employee’s election of
COBRA Continuation Coverage; and (4) the extension of exercisability of all
stock options to purchase the Company’s Common Stock for a period of three
(3) years following termination of employment (but in any event not beyond each
option’s expiration date).

 

-3-



--------------------------------------------------------------------------------

4. Definition of Terms. The following terms referred to in this Agreement shall
have the following meanings:

(a) Change of Control. “Change of Control” shall mean the occurrence of any of
the following events:

(i) Change of Ownership. Any “Person” (as such term is used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, as amended) is or becomes the
“Beneficial Owner” (as defined in Rule 13d-3 under said Act), directly or
indirectly, of securities of the Company representing 50% or more of the total
voting power represented by the Company’s then outstanding voting securities; or

(ii) Merger/Sale of Assets. A merger or consolidation of the Company whether or
not approved by the Board, other than a merger or consolidation which would
result in the voting securities of the Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity) at least 50% of the
total voting power represented by the voting securities of the Company or such
surviving entity outstanding immediately after such merger or consolidation, or
the stockholders of the Company approve a plan of complete liquidation of the
Company or an agreement for the sale or disposition by the Company of all or
substantially all of the Company’s assets.

(b) Cause. “Cause” shall mean: (i) gross negligence or willful misconduct in the
performance of Employee’s duties to the Company, where such gross negligence or
willful misconduct has resulted or is likely to result in substantial and
material damage to the Company or its subsidiaries; (ii) repeated unexplained or
unjustified absence from the Company; (iii) a material and willful violation of
any federal or state law; (iv) commission of any act of fraud with respect to
the Company; or (v) conviction of a felony or a crime involving moral turpitude
causing material harm to the standing and reputation of the Company, in each
case as determined in good faith by the Board.

(c) Involuntary Termination. “Involuntary Termination” shall mean: (i) any
termination by the Company other than for Cause; or (ii) Employee’s voluntary
termination following (A) a material reduction or change in job duties,
responsibilities, and requirements inconsistent with the Employee’s position
with the Company and the Employee’s prior duties, responsibilities, and
requirements, or a material change in the level of management to which the
Employee reports; (B) any material reduction of Employee’s base compensation
(other than in connection with a general decrease in base salaries for most
officers of the successor corporation); or (C) Employee’s refusal to relocate to
a facility or location more than 35 miles from the Company’s current location.
Notwithstanding the foregoing, an Involuntary Termination pursuant to the
foregoing clause (ii) shall only be considered to occur if (x) Employee provides
written notice to the Company of the existence of the condition that forms the
basis for such resignation within 90 days following its initial existence;
(y) upon such notice, the Company does not cure such condition within 30 days
thereafter; and (z) Employee’s resignation occurs not later than 180 days after
the occurrence of the condition giving rise to the resignation right.

 

-4-



--------------------------------------------------------------------------------

5. Conflicts. Employee represents that his performance of all the terms of this
Agreement will not breach any other agreement to which Employee is a party.
Employee has not entered, and will not during the term of this Agreement enter,
into any oral or written agreement in conflict with any of the provisions of
this Agreement. Employee further represents that he is entering into or has
entered into an employment relationship with the Company of his own free will
and that he has not been solicited as an employee in any way by the Company.

6. Successors. Any successor to the Company (whether direct or indirect and
whether by purchase, lease, merger, consolidation, liquidation, or otherwise) to
all or substantially all of the Company’s business and/or assets shall assume
the obligations under this Agreement and agree expressly to perform the
obligations under this Agreement in the same manner and to the same extent as
the Company would be required to perform such obligations in the absence of a
succession. The terms of this Agreement and all of Employee’s rights hereunder
and thereunder shall inure to the benefit of, and be enforceable by, Employee’s
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees, and legatees.

7. Notice. Notices and all other communications contemplated by this Agreement
shall be in writing and shall be deemed to have been duly given when personally
delivered or when mailed by U.S. registered or certified mail, return receipt
requested and postage prepaid. Mailed notices to Employee shall be addressed to
Employee at the home address that Employee most recently communicated to the
Company in writing. In the case of the Company, mailed notices shall be
addressed to its corporate headquarters, and all notices shall be directed to
the attention of its Secretary.

8. Parachute Payments.

(a) If any payment or benefit Employee would receive pursuant to a Change of
Control from the Company or otherwise (“Payment”) would (i) constitute a
“parachute payment” within the meaning of Section 280G of the Internal Revenue
Code of 1988, as amended (the “Code”), and (ii) but for this sentence, be
subject to the excise tax imposed by Section 4999 of the Code (the “Excise
Tax”), then such Payment shall be equal to the Reduced Amount. The “Reduced
Amount” shall be either (x) the largest portion of the Payment that would result
in no portion of the Payment being subject to the Excise Tax, or (y) the largest
portion, up to and including the total, of the Payment, whichever amount, after
taking into account all applicable federal, state and local employment taxes,
income taxes, and the Excise Tax (all computed at the highest applicable
marginal rate), results in Employee’s receipt of the greatest economic benefit
notwithstanding that all or some portion of the Payment may be subject to the
Excise Tax. If a reduction in payments or benefits constituting “parachute
payments” is necessary so that the Payment equals the Reduced Amount, reduction
shall occur in a manner necessary to provide Employee with the greatest economic
benefit. If more than one manner of reduction of payments or benefits necessary
to arrive at the Reduced Amount yields the greatest economic benefit, the
payments and benefits shall be reduced pro rata.

(b) The independent registered public accounting firm engaged by the Company for
general audit purposes as of the day prior to the effective date of the event
described in Section 280G(b)(2)(A)(i) of the Code shall perform the foregoing
calculations. If

 

-5-



--------------------------------------------------------------------------------

the independent registered public accounting firm so engaged by the Company is
serving as accountant or auditor for the individual, entity or group effecting
such event, the Company shall appoint a nationally recognized independent
registered public accounting firm to make the determinations required hereunder.
The Company shall bear all expenses with respect to the determinations by such
independent registered public accounting firm required to be made hereunder. The
independent registered public accounting firm engaged to make the determinations
hereunder shall provide its calculations, together with detailed supporting
documentation, to the Company and Employee within thirty (30) calendar days
after the date on which Employee’s right to a Payment is triggered (if requested
at that time by the Company or Employee) or such other time as requested by the
Company or Employee. Any good faith determinations of the independent registered
public accounting firm made hereunder shall be final, binding and conclusive
upon the Company and Employee.

9. Miscellaneous Provisions.

(a) No Duty to Mitigate. Employee shall not be required to mitigate the amount
of any payment contemplated by this Agreement (whether by seeking new employment
or in any other manner), nor shall any such payment be reduced by any earnings
that Employee may receive from any other source.

(b) Waiver. No provision of this Agreement shall be modified, waived, or
discharged unless the modification, waiver, or discharge is agreed to in writing
and signed by Employee and by an authorized officer of the Company (other than
Employee). No waiver by either party of any breach of, or of compliance with,
any condition or provision of this Agreement by the other party shall be
considered a waiver of any other condition or provision or of the same condition
or provision at another time.

(c) Whole Agreement. No agreements, representations, or understandings (whether
oral or written and whether expressed or implied) which are not expressly set
forth in this Agreement have been made or entered into by either party with
respect to the subject matter hereof, except as set forth in the employment
offer letter from the Company to the Employee dated July 14, 1998. This
Agreement supersedes any agreement of the same title and concerning similar
subject matter dated prior to the date of this Agreement, and by execution of
this Agreement both parties agree that any such predecessor agreement shall be
deemed null and void.

(d) Choice of Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of California without
reference to conflict of laws provisions.

(e) Severability. If any term or provision of this Agreement or the application
thereof to any circumstance shall, in any jurisdiction and to any extent, be
invalid or unenforceable, such term or provision shall be ineffective as to such
jurisdiction to the extent of such invalidity or unenforceability without
invalidating or rendering unenforceable the remaining terms and provisions of
this Agreement or the application of such terms and provisions to circumstances
other than those as to which it is held invalid or unenforceable, and a suitable
and

 

-6-



--------------------------------------------------------------------------------

equitable term or provision shall be substituted therefore to carry out, insofar
as may be valid and enforceable, the intent and purpose of the invalid or
unenforceable term or provision.

(f) Arbitration. Any dispute or controversy arising under or in connection with
this Agreement may be settled at the option of either party by binding
arbitration in the County of Alameda, California, in accordance with the rules
of the American Arbitration Association then in effect before a single
arbitrator. The judgment may be entered on the arbitrator’s award in any court
having jurisdiction. Punitive damages shall not be awarded.

(g) Legal Fees and Expenses. The parties shall each bear their own expenses,
legal fees, and other fees incurred in connection with this Agreement. This
means the Company pays its own legal fees in connection with this Agreement and
the Employee is responsible for his own legal fees in connection with this
Agreement. However, the arbitrator may award legal fees and expenses in
connection with any arbitration as deemed appropriate.

(h) No Assignment of Benefits. The rights of any person to payments or benefits
under this Agreement shall not be made subject to option or assignment, either
by voluntary or involuntary assignment or by operation of law, including
(without limitation) bankruptcy, garnishment, attachment, or other creditor’s
process, and any action in violation of this Section 9(h) shall be void.

(i) Employment Taxes. All payments made pursuant to this Agreement will be
subject to withholding of applicable income and employment taxes.

(j) Assignment by Company. The Company may assign its rights under this
Agreement to an affiliate, and an affiliate may assign its rights under this
Agreement to another affiliate of the Company or to the Company; provided,
however, that such assignee is the employer of the Employee. In the case of any
such assignment, the term “Company” when used in a section of this Agreement
shall mean the corporation that actually employs the Employee except that the
term “Company” shall continue to mean Dynavax Technologies Corporation with
regard to the definition of a Change of Control.

(k) Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together will constitute one and
the same instrument.

[SIGNATURE PAGE FOLLOWS]

 

-7-



--------------------------------------------------------------------------------

The parties have executed this Agreement on the date first written above.

 

DYNAVAX TECHNOLOGIES CORPORATION By:   /S/ ARNOLD ORONSKY, PH.D. Title: Chairman
of the Board

Address:          

2929 Seventh Street

Suite #100

Berkeley, CA 94710

 

DINO DINA Signature:   /S/ DINO DINA, M.D.

Address:          

2929 Seventh Street

Suite 100

Berkeley, CA 94710

 

-8-